IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN T. CRAMER,                          : No. 64 WM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
KIMBERLY A. BARKLEY,                     :
                                         :
                   Respondent            :


                                     ORDER


PER CURIAM
      AND NOW, this 21st day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.